Order entered August 28, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00756-CR

                    ROBERT ARTHUR MOSES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-81377-2015

                                     ORDER

      Before the Court is appellant’s August 20, 2020 motion to amend his

docketing statement seeking to attach purported copies of an order from the trial

court and a State’s response as part of an appendix. He further seeks to add a

certification to verify the documents in the appendix.

      A docketing statement is filed for administrative purposes and contains basic

information about the case. See TEX. R. APP. P. 33.2. Rule 33.2 specifies the
information to be included in the docketing statement. See id. The required

information does not include an appendix of documents. See id.

      Accordingly, appellant’s motion is DENIED.


                                            /s/   LANA MYERS
                                                  JUSTICE




                                      –2–